Matter of Kripfgans v Kripfgans (2014 NY Slip Op 08845)





Matter of Kripfgans v Kripfgans


2014 NY Slip Op 08845


Decided on December 17, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 17, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2013-06000
 (Docket No. V-3427-13)

[*1]In the Matter of Alane M. Kripfgans, appellant,
vRichard Kripfgans, respondent.


A. Omotayo Orederu, Glenville, N.Y., for appellant.
Janis A. Parazzelli, Floral Park, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Dennis Lebwohl, J.), dated May 30, 2013. The order, insofar as appealed from, granted, without a hearing, the father's motion to dismiss the mother's petition to modify the custody and visitation provisions of a stipulation of settlement entered into by the parties.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
Since the subject child is now over 18 years of age, she is no longer subject to the order appealed from (see Matter of Pecchioni v Cusma, 119 AD3d 589, 590; Matter of Cahill v Zakian, 71 AD3d 765, 765; Matter of Merando v Vantassel, 66 AD3d 783, 784; Belsky v Belsky, 172 AD2d 576, 576; see also Matter of Fortunato v Murray, 91 AD3d 947, 948). Accordingly, the appeal must be dismissed as academic.
DILLON, J.P., DICKERSON, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court